Name: Commission Regulation (EEC) No 2774/93 of 8 October 1993 opening an invitation to tender for the reduction in the levy on maize imported from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 10. 93 Official Journal of the European Communities No L 252/3 COMMISSION REGULATION (EEC) No 2774/93 of 8 October 1993 opening an invitation to tender for the reduction in the levy on maize imported from third countries HAS ADOPTED THIS REGULATION : Article 1 1 . An invitation to tender is hereby opened for the reduction in the import levy on maize to be imported into Spain, in addition to the invitations to tender opened by Regulation (EEC) No 66/93. 2. An invitation to tender shall be open until 18 November 1993. During that period, weekly invita ­ tions shall be issued with quantities and closing dates as shown in the notice of invitation to tender. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1992 0, as last amended by Regulation (EEC) No 3875/92 (2), and in particular Articles 3 (2) and 8 thereof, Whereas, as part of an agreement with the United States of America, the Community has undertaken to import a certain quantity of maize into Spain in the years 1987 to 1992 ; whereas by Regulation (EEC) No 991 /93 (3) extend ­ ing the measures taken under the abovementioned agree ­ ment, the Council approved the extension of that agree ­ ment to 1993 , that extension being without prejudice to the rights and obligations arising from the original agree ­ ment ; Whereas, within the framework of those rights and obli ­ gations, Commission Regulation (EEC) No 66/93 (4) opened invitations to tender for the reduction in the levy on import of the quantities remaining in 1992 ; whereas these quantities were not covered by the invitations to tender ; whereas, in the light of current market needs in Spain, the balance left for import should be earmarked for that country ; whereas, to that end, a new invitation to tender should be opened ; Whereas, pursuant to Article 3 (3) of Regulation (EEC) No 1799/87, the levy reduction is to be applied to maize imported into Spain under cover of a licence valid in that Member State alone ; Whereas the specific additional rules required for admin ­ istering the invitation to tender should be laid down, including in particular rules on the lodging by operators and the release of securities against fulfilment of their obligations, and in particular the obligation to process or use the imported product in Spain ; Whereas the Management Committee for Cereals has not delivered an opion within the time limit set by its chairman, Article 2 1 . Tenders shall be lodged in writing with the com ­ petent Spanish authority against a receipt or forwarded to that authority by telex, telegram or telefax. 2. Tenders shall indicate :  the invitation in response to which they are made,  the name and exact address of the tenderer, with telex or telefax number,  the type and quantity of the product to be imported,  the reduction in the import levy proposed, in ecus per tonne,  the origin of the maize to be imported. 3 . Tenders shall be valid only if : (a) they do not exceed the maximum quantity available for each closing date for the submission of applica ­ tions ; (b) evidence is provided before expiry of the time limit for submission that the tenderer has lodged a security for an amount per tonne equal to that of the reduction proposed in the tender ; (c) they are accompanied by a written undertaking to lodge with the competent Spanish authority within two days of receipt of notification of award as mentioned in Article 4 an application for an import licence for the quantities awarded together with an application for advance fixing of the levy at the reduced rate proposed in the tender ; (d) they are for at least 1 000 tonnes. 4. Tenders not meeting the requirements set out in paragraphs 1 , 2 and 3 or incorporating terms other than those provided for in the invitation to tender shall not be valid. 5. Once submitted, tenders may not be withdrawn. (') OJ No L 170, 30. 6. 1987, p. 1 . (2) OJ No L 391 , 31 . 12. 1992, p. 1 . (3) OJ No L 104, 29. 4. 1993, p. 1 . 0 OJ No L 10, 16. 1 . 1993, p. 5. 9 . 10. 93No L 252/4 Official Journal of the European Communities Article 3 1 . Notwithstanding Article 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 (') import licences shall, for the purposes of determining their term of validity, be deemed to have been issued on the closing date for the submission of tenders. 2. Import licences issued in connection with awards made under this invitation to tender shall be valid from 1 November until 31 December 1993 . 3 . Import licences issued in connection with awards made under these invitations to tender shall be subject to the provisions of Regulation (EEC) No 1799/87. 4. Notwithstanding Article 2 (2) of Commission Regu ­ lation (EEC) No 891 /89 (2), Article 5 (2) of Commission Regulation (EEC) No 3105/87 (3) shall apply in respect of licences issued under this Regulation. 5. Notwithstanding Article 9 of Regulation (EEC) No 3719/88, rights conferred by import licences shall not be transferable. Article 4 1 . On the basis of tenders submitted and forwarded, the Commission shall decide in accordance with the procedure laid down in Article 23 of Council Regulation (EEC) No 1766/92 (4) :  either to set a maximum reduction in the import levy, or  to make no awards. Where a maximum reduction in the import levy is set, awards shall be made to the tenderer or tenderers offering the maximum or a smaller reduction . 2. As soon as the Commission has reached a decision as referred to in paragraph 1 , the competent authority of the Member State shall notify all tenderers in writing of the outcome of their tenders. Article 5 1 . Where the successful tenderer lodges an application for an import licence as referred to in Article 2 (3) (c) within the time limit laid down, a licence shall be issued for the quantities for which he has been awarded a contract. 2. Where the undertaking referred to in Article 2 (3) (c) is not fulfilled, the tendering security shall be forfeit. Article 6 1 . The tendering security shall be released : (a) where the tender is not accepted ; (b) where the tenderer provides evidence by means of a sales invoice to a processor or consumer in Spain that the products imported have been processed of used in Spain ; (c) where the successful tenderer provides evidence that the product imported has become unfit for any use or where import cannot be effected to reasons of force majeure. 2. Article 33 of Regulation (EEC) No 3719/88 shall apply to securities. Article 7 Tenders lodged must be forwarded by the comptent Spanish authority to the Commission to arrive not more than two hours after the time limit laid down in the notice of invitation to tender. They must be forwarded in the form shown in the Annex. Should no tenders be received, Spain shall inform the Commission within the same period as that referred to in the first paragraph. Article 8 The times for the purposes of this Regulation shall be Brussels time. Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 1993. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 331 , 2. 12. 1988, p. 1 . 4 OJ No L 94, 7 . 4. 1989, p. 13 . 0 OJ No L 294, 17. 10 . 1987, p. 15. O OJ No L 181 , 1 . 7. 1992, p. 21 . 9 . 10. 93 Official Journal of the European Communities No L 252/5 ANNEX Weekly invitation to tender for the reduction in the levy on grain maize imported from third countries (Regulation (EEC) No 2774/93) Deadline for submission of tenders (date/time) 1 2 3 4 5 Numbering of Quantity Reduction in Green rate fixed Origin tenderers (tonnes) import levy in advance of the cereals 1 2 3 4 5 etc.